This is an appeal from a judgment obtained in the Union County Circuit Court.
The action was instituted by the plaintiff-appellant to recover damages for a breach of contract to convey lands, in which action aside from defenses pleaded, the defendant-respondent counter-claimed for alleged breach of contract on the part of plaintiff-appellant.
Plaintiff-appellant was the purchaser and defendant-respondent the seller under the contract of sale.
The trial court directed verdicts against both parties and the plaintiff below appeals.
Five grounds of appeal are urged, but we need not treat of them separately.
The principal contest at the trial was over the question as to whether plaintiff-appellant was entitled to have conveyed to him a tract of land fifty feet wide with the use of a driveway adjacent thereto, or a tract of land fifty feet wide burdened with one-half or three (3) feet of a driveway of six feet in width to be used in common with the owner of the adjoining lands.
We think it is clear that, as contended for by plaintiff-appellant, he was under the contract in question entitled to a deed conveying to him a tract of land of a width of fifty (50) feet, unencumbered and unburdened by any portion of the driveway, and therefore the direction of verdict against him *Page 184 
was error, and the judgment of the court below must be reversed, with costs, and a venire de novo awarded.
For affirmance — None.
For reversal — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, GARDNER, VAN BUSKIRK, CLARK, McGLENNON, KAYS, JJ. 16.